Citation Nr: 0828152	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1986 to December 
1998.  The veteran's service included serving in the Persian 
Gulf War in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the benefit sought on appeal.  

The veteran testified before the undersigned Veterans Law 
Judge in August 2006 via videoconference.  A copy of the 
transcript of this hearing has been associated with the 
claims file.

Subsequently, the veteran submitted additional medical 
evidence, to include an October 2006 private opinion.  The 
veteran waived initial consideration of this evidence by the 
agency of original jurisdiction (AOJ), the RO in this case.  
See 38 C.F.R. § 20.1304(c).

Based partially on this opinion, the Board referred the 
appeal to the Veterans Health Administration (VHA) for the 
purpose of obtaining an opinion from a specialist in 
gastroenterology.  The specialist provided an opinion in 
November 2007.  After review of this document, the Board 
returned the appeal to the specialist in order for him to 
provide an addendum to the opinion.  He provided this 
addendum in May 2008.  The case is now ripe for appellate 
consideration. 


FINDING OF FACT

The evidence is at least in equipoise regarding whether the 
veteran has a current diagnosis of GERD that began during or 
as the result of his active service.



CONCLUSION OF LAW

Service connection for GERD is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

As discussed in more detail below, the Board finds that 
service connection for GERD is warranted.  Therefore, no 
additional consideration of the effect of the VCAA on the 
appeal presently before the Board is required.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Board will briefly discuss the medical history and 
opinions on which the Board finds that service connection in 
warranted.  As noted above, the veteran had service from 
November 1986 to December 1998, including service during the 
Persian Gulf War in Southwest Asia.  The veteran has 
specifically contended upon appeal that he has GERD that is 
due to, or began as result of, exposure to airborne irritants 
in the Persian Gulf War.  

The veteran asserted that he sought treatment from his unit 
corpsman on a "nonofficial basis" and was noted to have 
heartburn during service.  Service medical records show that 
the veteran was evaluated in April 1994 for diarrhea of 3 
days duration with up to 8 stools per day.  The impression 
was diarrhea of unknown origin.  The veteran's enlistment and 
separation physical examinations were negative for any 
pertinent abnormal findings.

The veteran's post-service VA treatment records show that, 
following a VA Persian Gulf War Registry examination in March 
1999, the diagnoses included GERD by history.  The veteran 
was also hospitalized in September 2000 at a private facility 
for complaints of copious amounts of bloody stool.  Upon 
admission, he denied a history of peptic ulcer disease or use 
of any long-term medications.  Following an upper endoscopy 
while hospitalized, the diagnosis was a lower 
gastrointestinal hemorrhage due to diverticular disease.  A 
November 2003 VA outpatient evaluation included diagnoses of 
daily GERD symptoms and previous lower gastrointestinal 
hemorrhage due to diverticular disease.  A July 2004 VA 
outpatient note shows that the veteran was evaluated for 
"continued breakthrough GERD."  An August 2005 VA treatment 
record documents that veteran history of diverticular disease 
and recent constipation.  The veteran reported experiencing 
chronic constipation for 10 years.  Pertinent diagnoses were 
recorded as GERD controlled by medication and a history of 
previous remote lower gastrointestinal hemorrhage due to 
diverticular disease with chronic constipation.

The veteran submitted a private record from a Dr. JD 
(initials used to protect privacy).  The physician noted that 
the veteran's history included GERD since active service and 
that he had "significant exposure to smoke from oil field 
fires" during the Persian Gulf War.  Dr. JD observed that 
"there is a strong correlation between allergic 
rhinoconjunctivitis, asthma, and gastroesophageal reflux 
disease."  He noted that approximately 30% of allergic 
individuals will develop asthma, and approximately 70% of 
asthmatics develop gastroesophageal reflux disease."

Based partially on this opinion, the Board referred the 
appeal to VHA for the purpose of obtaining an opinion from a 
specialist in gastroenterology.  In response, a staff 
gastroenterologist Dr. OB submitted a November 2007 opinion.  
He noted review of the claims file.  The specialist outlined 
pertinent history and then opined that the it was not likely 
than the veteran's GERD began during active service or was 
causally linked to any incident that occurred while in 
service.  The clinician, however, did not explicitly provide 
a rationale for the opinion.  Finding the opinion incomplete, 
the undersigned returned the appeal to the same specialist.  
Dr. OB was specifically requested to indicate his agreement 
or disagreement with the October 2006 private opinion of 
record.  He was also asked to provide an opinion as to 
whether the veteran was correctly diagnosed as having GERD, 
to include whether an endoscopic finding of a "focal, 
shallow linear erosion" was diagnostic of GERD.  If he found 
that the veteran had GERD, the specialist was asked to 
provide an opinion again regarding whether it was at least as 
likely as not that the veteran's GERD began during service or 
was causally linked to any incident of service, to include 
exposure to airborne irritants (such as smoke from oil 
fires).  Dr. OB was asked to provide a rational for any 
opinion provided.

Dr. OB provided the addendum in May 2008.  He noted that he 
could only provide an opinion of the October 2006 document 
from "a gastroenterological point of view."  He discussed 
the connection between GERD and asthma.  The specialist also 
noted that he was including treatise material on which he 
relied.  Dr. OB found that the endoscopic finding of "focal, 
shallow linear erosion" extending 1cm above the Z-line, 
along with a history of heartburn, was clinically consistent 
with diagnosis of GERD.  Regarding whether it was as least as 
likely as not that GERD was attributable to service, the 
specialist found, based on the current evidence available and 
after reviewing the mechanisms of GERD and its association 
with asthma, he could "not say that there is no association 
between airborne irritants and the [veteran's] 
gastroesophageal reflux disease.  Airborne irritants may have 
had a role in the development of this veteran's GERD."

Analysis

The record indicates that the veteran sought treatment for 
symptoms suggestive of GERD shortly after service.  The 
veteran has credibly testified regarding receiving 
"nonofficial basis" [not documented] treatment from the 
unit corpsman and continuity of symptomatology.  The record 
also includes October 2006 private and November 2007 VHA 
opinions and May 2008 addendum to the latter.  The Board 
highlights that the November 2007 VHA gastroenterologist 
concluded that the contended causal relationship was less 
likely than not but the specialist did not provide a 
rationale for this opinion.

The October 2006 private opinion and the May 2008 addendum 
lend some support to a nexus between GERD and service.  
Although somewhat speculative in nature, when considered with 
the veteran's testimony regarding continuity of 
symptomatology, the two opinions place the evidence overall 
in relative equipoise regarding whether the veteran's GERD is 
attributable to service.  Accordingly, with application of 
the doctrine of reasonable doubt, service connection for GERD 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303.




ORDER

Service connection for GERD is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


